DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 9/29/2022. Claims 1-2 and 5-12 are presently pending and are presented for examination. 	

Response to Amendment
Applicant’s amendments, see claim 6, filed 9/29/2022, with respect to “an object” have been fully considered and are persuasive. 

Response to Arguments
Applicant's arguments, see pages 6-7 of 9, filed 9/29/2022, have been fully considered but they are not persuasive.  Regarding claim 1, the Applicant has argued that citations to the Hardt reference do not disclose "determining whether or not the output of the angular velocity sensor is within an effective measurement range" however the Examiner respectfully disagrees.  The citations of paragraphs [0025] and [0027]-[0029] disclose measurements recorded by an INS sensor (which signals may contain error) and fused with GPS sensor data, when available.  An interpreter 300 determines a range of expected aircraft state velocities, and thus according to variabilities where signal readings are not within the determined range, filter 214 changes the weighting of INS readings to rely more upon GPS sensor readings when fusing the data. 
Additionally, the Applicant argues that "the high dynamic activity levels relate to when velocities or accelerations are going to be higher than normal for an aircraft and not to when an output of a sensor is within an effective measurement range" however, the Examiner again respectfully disagrees. When high dynamic activity levels are experienced by the aircraft, sensors will detect the motion, and again as described above, the signals may experience a form of error.  These combined factors may lead to a signal being determined out of range for signal readings which was set by interpreter 300.  These teachings are applied to the Applicant's broad claim of "whether or not the output of the angular velocity sensor is within an effective measurement range".
The Applicant has also argued that "there is no explicit disclosure of a posture error component or a correlation component" see page 7 of 9, filed 9/29/2022, to which the Examiner also respectfully disagrees.  According to the instant specification, a “posture error component” relates to error in pitch or roll information, and a “correlation component” is a relating factor that compares values (see at least [0025] and [0065]).
If an INS sensor outputs signals that may not be reliable, the resulting posture information will likely encounter a posture error component that will quickly compound, therefore different weighting schemes may be applied to the signals, in an effort to alleviate the readings that would lead to an increase in a posture error component.  Additionally, the correlation that relates a predicted posture against angular velocity sensor readings is considered when applying weighting schemes to prevent incorrect predicted postures from being determined (see Hardt at least [0025]-[0029], [0052], [0044], and [0019]-[0020]).
Applicant's arguments, see pages 7-8 of 9, filed 9/29/2022, have been fully considered but they are not persuasive. The Applicant has argued that the Shin reference does not teach the increase in a posture error component, or the reduction of a correlation component, to which the Examiner respectfully disagrees.  The Shin reference was simply utilized to demonstrate the known concept of sensor measurements being off-scale when readings exceed a measurement range.  While the Applicant only cites to paragraph [0161] of Shin, the Examiner's citation of paragraphs [0061]-[0062], [0161], and Fig 9 as a whole (see page 5 of Non-Final Office Action dated 7/13/2022) depict the concept.  A gyro sensor collects angular velocity information of a robot, and then a correcting unit analyzes the information by comparing it to a reference value.  The reference value may equate to a range, and the correcting unit determines whether or not the information from the gyro sensor may not align with the predetermined range.  The Shin reference is not relied upon for the teachings in which the Applicant argues, but rather for the reasons incorporated directly above.
A detailed rejection follows below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hardt et al. (US-2018/0010914; hereinafter Hardt; already of record) in view of Shin et al. (US-2017/0153646; hereinafter Shin; already of record).
Regarding claim 1, Hardt discloses a posture estimation method for an electronic device (see Hardt at least Abs, [0014], and [0055]-[0057]), the method comprising: 
calculating a posture change amount of the electronic device with a processor based on an output from an angular velocity sensor of an inertial measurement unit included in the electronic device (see Hardt at least [0015], [0024]-[0025], and [0027] which describes the process of dead reckoning by use of sensor information, such as angular velocity, to calculate a change in position or other information such as yaw, pitch, or roll, or “posture” as the instant application dictates); 
predicting posture information of the electronic device with a processor by using the posture change amount (see Hardt at least [0024]-[0025] which details the process of dead reckoning by a navigation filter 214 which estimates the state of an object (such as the yaw, pitch, or roll, referred to herein as posture information) from sensor readings and then combines the readings with accurate GPS data when available); 
adjusting error information with the processor in a manner of determining whether or not the output of the angular velocity sensor is within an effective measurement range (see Hardt at least [0025] and [0027]-[0029] which describe signals containing error in the form of bias, noise, or other interference, as identified by the AIDL aid, of which can be appropriately weighted by the navigation filter 214 to reduce error, thus making adjustments when sensor readings not in range) … and when it is determined that the output of the angular velocity sensor is not within the effective measurement range, increasing a posture error component in the error information (see Hardt at least [0052] lines 16-35, [0044], and [0020] which indicates more or less weight assigned to the measurements when a vehicle experiences a high dynamic activity level; such as sensor outputs including higher amounts of noise that distort the accuracy of measurements) and reducing a correlation component between the posture error component and an error component other than the posture error component in the error information (see Hardt at least [0052] lines 16-35, [0044], and [0019] which describes the process of reducing the weighted factor of measurements from the sensors of an INS, where sensor measurements include velocity values with associated error, velocity values with associated bias error, acceleration values with associated bias error, and acceleration values with associated error) wherein the error component other than the posture error component includes a bias error component of an angular velocity from the output of the angular velocity sensor (see Hardt at least [0018], [0015], and [0025] which describes the linear and angular velocities from sensors containing error, such as bias error resulting from integration without correcting factors); and
correcting the predicted posture information of the electronic device with the processor based on the error information (see Hardt at least [0025] and [0027] where readings are refined according to a weighting scheme).  
While Hardt suggests the following: …where an input to the angular velocity sensor exceeding the effective measurement range is off-scale (see Hardt at least [0027]-[0028] where weighting is applied to sensor readings if/when noise is observed in sensor readings)…, Hardt does not explicitly disclose this limitation. 
However, Shin, in the same field of endeavor, teaches …where an input to the angular velocity sensor exceeding the effective measurement range is off-scale (see Shin at least [0061]-[0062], [0161], and Fig 9 which teaches an IMU including a gyro sensor that detects an angular velocity exceeding a reference value, and implementing adjustments accordingly)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device including sensors of an INS as disclosed by Hardt with an angular velocity sensor that recognizes off-scale signals as taught by Shin to reduce error in position determinations that are dependent upon such measurements (see Shin at least [0005], [0011], [0013], and [0020]). 
Regarding claim 5, Hardt in view of Shin teach the posture estimation method according to claim 1, wherein the correlation component between the posture error component and the error component other than the posture error component is zero (see Hardt at least [0026], [0025], and [0018] where in the case of using dead reckoning when no GPS is available, posture data that includes error is unavailable, or equal to zero; in other words, the posture data that includes error is uncorrelated with velocity data that includes error and acceleration data that includes error).  
Regarding claim 6, Hardt in view of Shin teach the posture estimation method according to claim 1, further comprising:   
calculating a velocity change amount of an object based on an output of an acceleration sensor and the output of the angular velocity sensor (see Hardt at least [0024] and [0015]), wherein 
in the adjusting of the error information, whether or not the output of the acceleration sensor is within an effective measurement range is determined (see Hardt at least [0025], [0029], [0027] where sensors collecting data are prone to error such as noise, bias, etc. and interpreter 300 determines the range of expected values for the aircraft.  Additionally, the AIDL aid identifies levels of variability within the aircraft which are then later addressed via weighting), … and, when it is determined that the output of the angular velocity sensor or the output of the acceleration sensor is not within the corresponding effective measurement range, a motion velocity error component in the error information is increased (see Hardt at least [0052] lines 16-35 and [0028] which describes weighting by the navigation filter 214 to reduce error, thus making adjustments when sensor readings are not in range, specifically assigning more or less weight to the measurements, such as an amount of error being increased), and a correlation component between the motion velocity error component and an error component other than the motion velocity error component in the error information is reduced (see Hardt at least [0052] lines 16-35 and [0019] which describes the process of reducing the weighted factor of measurements from the sensors of an INS, where sensor measurements include posture values with associated error, velocity values with associated bias error, acceleration values with associated bias error, and acceleration values with associated error), and 
in the predicting of the posture information, velocity information of the electronic device is predicted by using the velocity change amount (see Hardt at least [0024]-[0025] which details the process of dead reckoning by a navigation filter 214 which estimates the state of an object (such as its velocity) from sensor readings and then combines the readings with accurate GPS data when available).  
While Hardt suggests the following: …where an input to the acceleration sensor exceeding the effective measurement range is off-scale (see Hardt at least [0024] and [0027]-[0028] where weighting is applied to sensor readings (such as accelerometers) if/when noise is observed in sensor readings)…, Hardt does not explicitly disclose this limitation. 
However, Shin, in the same field of endeavor, teaches  …where an input to the acceleration sensor exceeding the effective measurement range is off-scale (see Shin at least Fig 9 and [0153]-[0155] which teaches an IMU including an acceleration sensor that detects a signal exceeding a reference value)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electronic device including sensors of an INS as taught by Hardt in view of Shin with an acceleration sensor that recognizes off-scale signals as taught by Shin to reduce error in position determinations that are dependent upon such measurements (see Shin at least [0005], [0011], [0013], and [0020]).
Regarding claim 8, Hardt in view of Shin teach the posture estimation method according to claim 6, wherein 
the error component other than the motion velocity error component includes a bias error component of an acceleration (see Hardt at least [0018], [0015], and [0025] which describes the accelerations from sensors containing error, such as bias error resulting from integration without correcting factors).  
Regarding claim 10, Hardt in view of Shin teach the posture estimation method according to claim 6, wherein 
the correlation component between the motion velocity error component and the error component other than the motion velocity error component is zero (see Hardt at least [0026], [0025], and [0018] where in the case of using dead reckoning when no GPS is available, velocity data that includes error is unavailable, or equal to zero; in other words the velocity data that includes error is uncorrelated with position data that includes error, velocity data that includes error, and acceleration data that includes error).
Regarding claim 12, Hardt in view of Shin teach the analogous material of that in claim 1 as recited in the instant claim and is rejected for similar reasons.  Hardt additionally discloses a vehicle (see Hardt at least [0007] and Fig 1) comprising: 
a posture estimation device (see Hardt at least [0046] and Fig 2 with attention to navigational system 200) and a control device that controls a posture of the vehicle based on posture information of the vehicle, which is estimated by the posture estimation device (see Hardt at least [0023] and [0056] with attention to FCS 204 which calculates commands for actuators to fulfill guidance commands),
wherein the posture estimation device is included in an electronic device (see Hardt at least [0023] and [0056]), and the posture estimation device comprises a memory that stores a program (see Hardt at least [0046]), and a processor that executes the program (see Hardt at least [0046])… 
Regarding claim 11, Hardt in view of Shin teach the analogous material of that in claims 1 and 12 as recited in the instant claim and is rejected for similar reasons.

Claims 2, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hardt in view of Shin as applied in claim 1 above, and further in view of Takanashi et al. (US-2009/0198444; hereinafter Takanashi; already of record).
Regarding claim 2, Hardt in view of Shin teach the posture estimation method according to claim 1, wherein
the adjusting of the error information includes 
…
increasing the posture error component (see Hardt at least [0052] lines 16-35 which indicates more or less weight assigned to the measurements, such as an amount of error being increased) in the first period, and 
reducing the correlation component between the posture error component and the error component other than the posture error component (see Hardt at least [0052] lines 16-35 and [0019] which describes the process of reducing the weighted factor of measurements from the sensors of an INS, where sensor measurements include velocity values with associated error, velocity values with associated bias error, acceleration values with associated bias error, and acceleration values with associated error), in the first period.
However, neither Hardt nor Shin teach the following: 
…
determining whether or not a current time is in a first period after it is determined that the output of the angular velocity sensor is not within the effective measurement range, 
…
…
Takanashi, in the same field of endeavor, teaches: 
…
determining whether or not a current time is in a first period after it is determined that the output of the angular velocity sensor is not within the effective measurement range (see Takanashi at least [0049]-[0050], Fig 3, [0061], and [0063] which demonstrates a measurement from an angular velocity sensor being within a range and not being within a range (validity column of Fig 3), where the effective range is defined as any value between two threshold values.  The process of gathering information at a point in time when a measurement is not within range is also detailed), 
…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of adjusting error information as taught by Hardt in view of Shin with a time period as taught by Takanashi for the benefit of continually correcting a conversion coefficient to improve the accuracy of calculations over a period of time (see Takanashi at least [0009]). 
Regarding claim 7, Hardt in view of Shin teach the posture estimation method according to claim 6, wherein 
the adjusting of the error information includes 
…after it is determined that the output of the acceleration sensor is not within the effective measurement range (see Hardt at least [0025], [0029], [0027] where sensors collecting data are prone to error such as noise, bias, etc. and interpreter 300 determines the range of expected values for the aircraft.  Additionally, the AIDL aid identifies levels of variability within the aircraft which are then later addressed via weighting), 
increasing the motion velocity error component (see Hardt at least [0052] lines 16-35 and [0028] which describes weighting by the navigation filter 214 to reduce error, thus making adjustments when sensor readings are not in range, specifically assigning more or less weight to the measurements, such as an amount of error being increased) in the second period, and   
reducing the correlation component between the motion velocity error component and the error component other than the motion velocity error component (see Hardt at least [0052] lines 16-35 and [0019] which describes the process of reducing the weighted factor of measurements from the sensors of an INS, where sensor measurements include posture values with associated error, velocity values with associated bias error, acceleration values with associated bias error, and acceleration values with associated error), in the second period.  
However, neither Hardt nor Shin teach the following: 
…
determining whether or not a current time is in a second period… 
…
…
Takanashi, in the same field of endeavor, teaches: 
…
determining whether or not a current time is in a second period (see Takanashi at least [0063] and Fig 3 where time points associated with various readings are recorded and used in further operations)… 
…
…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of adjusting error information as taught by Hardt in view of Shin with a time period as taught by Takanashi for the benefit of continually correcting a conversion coefficient to reduce error in calculated values (see Takanashi at least [0007]).
Regarding claim 9, Hardt in view of Shin and further in view of Takanashi teach the posture estimation method according to claim 7, wherein
the error component other than the motion velocity error component includes a bias error component of an acceleration (see Hardt at least [0018], [0015], and [0025] which describes the accelerations from sensors containing error, such as bias error resulting from integration without correcting factors).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        12/5/2022